19-10747-shl       Doc 50       Filed 04/12/19        Entered 04/12/19 11:00:26              Main Document
                                                     Pg 1 of 3


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

In re:
                                                               Case No. 19-10747 (shl)
JEFFREY LEW LIDDLE,

                               Debtor.
---------------------------------------------------------- x

               INTERIM ORDER PURSUANT TO 11 U.S.C. § 105 TO EXTEND
                   THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 TO
                 LIDDLE & ROBINSON LP AND FOR RELATED RELIEF

         Upon the motion (the “Motion”) 1 of the above-referenced debtor and debtor-in-possession

 (the “Debtor”) in the above-captioned chapter 11 case (the “Chapter 11 Case”), pursuant to

 sections 105 and 362 of title 11 of the United States Code (the “Bankruptcy Code”), for entry of

 an interim order (this “Interim Order”) (I) extending the automatic stay imposed by section 362(a)

 of the Bankruptcy Code to Liddle & Robinson LP and (II) granting related relief; and the Court

 having jurisdiction to consider the Motion and the relief requested therein in accordance with 11

 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief requested therein being

 a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court

 pursuant 28 U.S.C. §§ 1408 and 1409; and notice of the Motion having been given as provided

 in the Motion, and such notice having been adequate and appropriate under the circumstances;

 and it appearing that no other notice or further notice need be provided; and an interim hearing

 having been held before the Court on April 11, 2019, to consider the interim relief requested in

 the Motion (the “Interim Hearing”); and upon the Declaration of Jeffrey Lew Liddle filed

 contemporaneously with the Motion, the record of the Interim Hearing and all of the proceedings

 before the Court, and the Court having found that the relief granted hereby is in the best interests



1 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
19-10747-shl      Doc 50     Filed 04/12/19      Entered 04/12/19 11:00:26          Main Document
                                                Pg 2 of 3
                                                 -2-


 of the Debtor, its estate, creditors, and all parties in interest, and that the legal and factual bases

 set forth in the Motion establish just cause for the relief granted herein; and after due deliberation

 and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED THAT:


        1.      Motion Granted. The Motion is GRANTED to the extent set forth herein on an

interim basis through May 3, 2019.

        2.      Automatic Stay. Absent relief from the automatic stay or an order of this Court

confirming that the automatic stay does not apply, all creditors of Debtor or Liddle & Robinson

LP (“L&R”) are hereby prohibited from taking action that is prohibited by 11 U.S.C. § 362(a)

against the Debtor or the property of the Debtor’s estate against L&R including, but not limited

to: (a) the litigation by Kasowitz Benson Torres LLP or any collections actions related thereto;

(b) any collections actions by Counsel Financial II, LLC or its affiliates; (c) the enforcement

against L&R of any judgment obtained before the commencement of the Chapter 11 Case; (d)

any act to obtain possession of property of L&R; (e) any act to create, perfect, or enforce any lien

against property of L&R; (f) any act to create, perfect or enforce against property of L&R any

lien to the extent that such lien secures a claim that arose before the commencement of the Chapter

11 Case; (g) any act to collect, assess, or recover a claim against L&R that arose before the

commencement of the Chapter 11 Case; and (h) the setoff of any debt owing to L&R that arose

before the commencement of the Chapter 11 Case under the Bankruptcy Code against any claim

against L&R. The automatic stay shall remain in effect with respect to L&R until this Court issues

a Final Order on the Motion (a “Final Order”).

        3.      Implementation. The Debtor is authorized to take all action necessary to implement

the relief granted in this Interim Order.
19-10747-shl      Doc 50      Filed 04/12/19    Entered 04/12/19 11:00:26         Main Document
                                               Pg 3 of 3
                                                -3-


       4.        Final Hearing. A hearing on the Debtors’ request for a Final Order approving the

Motion is scheduled for May 1, 2019, at 11:00 a.m. (prevailing Eastern time) before this Court

(the “Final Hearing”). Within three (3) business days after entry of this Interim Order, the Debtors

shall serve, or cause to be served, by first class mail or other appropriate method of service, copies

of a notice of entry of this Interim Order and the Final Hearing, together with a copy of this Interim

Order and the Motion, to the parties having been given notice of the hearing on April 11, 2019

and to any party that has filed prior to such date a request for notice with this court and to counsel

for any statutory committee of unsecured creditors appointed pursuant to Section 1102 of the

Bankruptcy Code (the “Creditors’ Committee”). The notice of entry of this Order shall state that

any party in interest objecting to the Motion shall file written objections with the Bankruptcy

Court no later than April 23, 2019, at 4:00 p.m. (prevailing Eastern time) and objections shall be

so served so that the same are received on or before such date by (i) the Debtors; (ii) counsel to

any Creditors’ Committee; and (iii) the Office of the United States Trustee.

       5.        Order Effective Upon Entry. Notwithstanding any applicability of any Bankruptcy

Rules, the terms and conditions of this Interim Order shall be immediately effective and

enforceable upon its entry.

       6.        Retention of Jurisdiction. This Court shall retain jurisdiction to hear and determine

all matters arising from or related to the implementation, interpretation and/or enforcement of this

Interim Order.


Dated: April 12, 2019
       New York, New York

                                                /s/ Sean H. Lane
                                                HONORABLE SEAN H. LANE
                                                UNITED STATES BANKRUPTCY JUDGE
